Citation Nr: 1757640	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  17-15 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received with respect to the claim of entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received with respect to the claim of entitlement to service connection for hemorrhoids.

3.  Whether new and material evidence has been received with respect to the claim of entitlement to service connection for gout.

4.  Whether new and material evidence has been received with respect to the claim of entitlement to service connection for coronary artery disease with aortic valve stenosis.

5.  Whether new and material evidence has been received with respect to the claim of entitlement to service connection for hypertrophy of prostate.

6.  Whether new and material evidence has been received with respect to the claim of entitlement to service connection for eye condition. 

7.  Whether new and material evidence has been received with respect to the claim of entitlement to service connection for right elbow edema.

8.  Whether new and material evidence has been received with respect to the claim of entitlement to service connection for right knee edema.

9.  Whether new and material evidence has been received with respect to the claim of entitlement to service connection for left elbow edema.

10. Whether new and material evidence has been received with respect to the claim of entitlement to service connection for left knee edema.

11.  Whether new and material evidence has been received with respect to the claim of entitlement to service connection for left knee arthritis.


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 until September 1954.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2016 rating decision issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In the March 2017 VA Form 9, substantive appeal, the Veteran requested a Travel Board hearing, which was scheduled for June 2017.  In May 2017, his attorney filed a motion to withdraw representation and indicated that he informed the Veteran that he would not be in attendance at the June 2017 Board hearing.  The Veteran failed to report to the June 2017 Board hearing and did not file a motion for a new hearing date within 15 days.  The motion for withdrawal of representation was subsequently granted by the Board in September 2017.  The hearing request is therefore deemed withdrawn because he failed to report for his hearing, and no request for postponement has been received.  See 38 C.F.R. §§ 20.703, 20.704 (2017).

In addition, the Veteran's prior attorney filed a Privacy Act request in May 2017 for a copy of the claims file.  Before the Privacy Act request could be fulfilled, the attorney filed his motion to withdraw representation.  Thus, the Board finds that the prior attorney's Privacy Act request is effectively withdrawn.  In December 2017, the Board contacted the Veteran to clarify whether he wished to request a copy of his claims file and he responded in the negative.  Accordingly, the Board may proceed with appellate consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

FINDINGS OF FACT

1.  By a final February 2015 Board decision, the Veteran's application to reopen a previously denied claim of entitlement to service connection for hypertension was denied.  Evidence received since then is cumulative, redundant, or does not raise a reasonable possibility of substantiating the claim for service connection.

2.  By a final March 2015 rating decision, the Veteran's application to reopen his previously denied claims of entitlement to service connection for hemorrhoids and gout was denied.  Evidence received since then is cumulative, redundant, or does not raise a reasonable possibility of substantiating the claims for service connection.

3.  By a final April 2016 rating decision, the  Veteran's application to reopen his previously denied claims of entitlement to service connection for coronary artery disease with aortic valve stenosis, hypertrophy of prostate, eye condition, right elbow edema, right knee edema, left elbow edema, left knee edema, and left knee arthritis were denied.   Evidence received since then is cumulative, redundant, or does not raise a reasonable possibility of substantiating the claims for service connection.


CONCLUSIONS OF LAW

1.  The February 2015 Board decision, March 2015 rating decision, and April 2016 rating decision are final with respect to the claims denied therein.  See 38 U.S.C. §§ 7104(b), 7105, 7266(a) (2012); 38 C.F.R. § 20.1100, 20.1103 (2017).

2.  New and material evidence sufficient to reopen the previously denied claims of entitlement to service connection for hypertension, hemorrhoids, gout, coronary artery disease with aortic valve stenosis, hypertrophy of prostate, eye condition, right elbow edema, right knee edema, left elbow edema, left knee edema, and left knee arthritis, has not been submitted.  See 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable the Veteran to understand the precise basis for the Board's decision, as well as to facilitate review by the Veterans Claims Court (Court).  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  

Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  

The Veteran has appealed a July 2016 rating decision denying reopening claims of entitlement to service connection for 11 different disabilities: hypertension, hemorrhoids, gout, coronary artery disease with aortic valve stenosis, hypertrophy of prostate, eye condition, right elbow edema, right knee edema, left elbow edema, left knee edema, and left knee arthritis.  

In order to reopen a claim which has been denied by a final decision, the Veteran must present new and material evidence.  38 U.S.C. § 5108.  New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513   (1992).  Moreover, a veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a veteran submit medical nexus evidence when he has provided new and material evidence as to another missing element).

Hypertension

In June 1984 and June 2007, the Board denied service connection for hypertension on the bases that hypertension was not present during the Veteran's active duty service; did not manifest to a compensable degree within one year of his separation from service; and was not otherwise shown to be related to his active duty service.  In March 2010, he filed an application to reopen.  His request was denied in a June 2010 rating decision.  After all of the appellate steps, he perfected an appeal to the Board on this issue. 

In February 2015, the Board issued a decision denying  the Veteran's request to reopen his previously denied claim of entitlement to service connection for hypertension on the bases that the evidence received since the prior June 2007 Board decision was neither new, nor material, and was insufficient to warrant reopening of the claim.  He did not appeal the decision to the Court within 120 days from the date of mailing of that decision.  Accordingly, the February 2015 Board decision is final.  

The Veteran filed the most recent application to reopen in June 2016.  Much of the evidence received since the final February 2015 Board decision is duplicative or cumulative of evidence already reviewed by VA at the time of the last final decision, such as the October 2003 statement by Dr. G.L., a February 1955 Christian Hospital record, and historical VA treatment records.  Additionally, while some new evidence has been received, primarily in the form of updated VA treatment records showing continued treatment for hypertension, none of the evidence is material because it does not relate to the previously unestablished fact of whether hypertension manifested during service or to a compensable degree within the first post-service year, or was otherwise causally related to his active duty service.

Consequently, the evidence received since the February 2015  Board decision is not both new and material, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension.  Accordingly, the application to reopen is denied. 

Hemorrhoids and Gout

An application to reopen claims of entitlement to service connection for hemorrhoids and gout was most recently denied in a March 2015 rating decision.  This decision found that new and material evidence had not been presented sufficient to reopen a previous denial of entitlement to service connection for these claims issued in a July 2014 rating decision.  The bases for the original denial of service connection was the RO's conclusion that the evidence did not show that the Veteran's hemorrhoids and gout occurred in or were caused by his active duty; or that gout became manifested to a compensable degree within one year of the Veteran's separation from active duty. 

The Veteran did not file a notice of disagreement within one year of the mailing date of the March 2015 rating decision; however, in February 2016, he filed a FDC using VA Form 21-526EZ, requesting to reopen entitlement to service connection for several disabilities.  This submission is not a notice of disagreement as he expressly indicated his intention to reopen the previously denied claims identified on the form and did not express an intent to appeal the factual determinations set forth in the March 2015 rating decision.  Furthermore, effective March 24, 2015, a notice of disagreement was required to be submitted via a specific form provided by VA (VA Form 21-0958).  38 C.F.R. § 20.201 (2017); 79 Fed. Reg. 57660 (Sept. 25, 2014).  As he did not submit this form within the requisite time period, it cannot be said that he challenged the March 2015 rating decision. 

The only evidence submitted during the one year period following the mailing of the March 2015 rating decision was updated cardiology records received in February 2016.  While this evidence was new, it was not material, as it failed to establish that hemorrhoids and gout occurred in or was caused by service or that gout manifested to a compensable degree within one year of separation from active duty.  Accordingly, the pending claims exception to finality found in 38 C.F.R. § 3.156(b) does not apply.  Furthermore, no additional service department records were received within the one year period following the mailing of the March 2015 rating decision; therefore, 38 C.F.R. § 3.156(c) does not apply.

Based on the above, the Veteran's failure to perfect an appeal has rendered the March 2015 rating decision final with respect to the claims of entitlement to service connection to hemorrhoids and gout.   

The Veteran filed the most recent application to reopen entitlement to service connection for hemorrhoids and gout in June 2016.  Much of the evidence received since the last final denial is duplicative or cumulative of the evidence previously considered by the RO at the time of the March 2015 rating decision.  To the extent he has filed new evidence, primarily in the form of updated VA treatment and cardiology records, this evidence is not material as it does not relate to the previously unestablished fact of whether gout manifested to a compensable degree in the first post-service year, or whether hemorrhoids or gout were otherwise occurred in or causally related to active duty service.  

In sum, the evidence received since the March 2015 rating decision is not both new and material, and does not raise a reasonable possibility of substantiating the claims of entitlement to service connection for hemorrhoids and gout.  Accordingly, the appeal is denied. 

All Oher Disabilities on Appeal

All of the other disabilities on appeal-coronary artery disease with aortic valve stenosis, hypertrophy of prostate, eye condition, right elbow edema, right knee edema, left elbow edema, left knee edema, and left knee arthritis-were most recently denied in an April 2016 rating decision.  While the Veteran filed a notice of disagreement on VA Form  21-0958 within the one year period following the mailing of this rating decision, the Veteran expressly indicated he was disagreeing with the July 2016 rating decision currently on appeal, not the April 2016 rating decision.  Thus, this notice of disagreement has no effect on the finality of the April 2016 rating decision.

While new evidence, in the form of a July 2016 letter from Dr. A.S., recent cardiology records, and updated VA treatment records, had been received within the one year period following the April 2016 rating decision, it was not material, as it did not establish that any of the Veteran's disabilities occurred in or were caused by active duty service, or that the conditions eligible for presumptive service connection consideration under 38 C.F.R. § 3.309(a) manifested to a compensable degree within one year of his separation from service.  All other evidence received in the one year period following the April 2016 rating decision was duplicative and cumulative of evidence previously considered by agency decision makers.  

Consequently, the pending claims exception to finality found in 38 C.F.R. § 3.156(b) does not apply.  Furthermore, no additional service department records were received within the one year period following the mailing of the April 2016 rating decision;  therefore, 38 C.F.R. § 3.156(c) does not apply.  In light of the above, the April 2016 rating decision is final.  

Since the finality of the April 2016 rating decision, no new and material has been received pertinent to the disabilities on appeal.  Accordingly, the Veteran's application to reopen claims of entitlement to service connection for coronary artery disease with aortic valve stenosis, hypertrophy of prostate, eye condition, right elbow edema, right knee edema, left elbow edema, left knee edema, and left knee arthritis is denied. 

In sum, the Veteran has failed to submit new and material evidence sufficient to reopen his claims of entitlement to service connection for the disabilities on appeal.  As the evidence preponderates against granting the claims on appeal, the benefit-of-the-doubt doctrine has no application because there is no reasonable doubt to be resolved.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Veteran filed his claims as fully developed claims (FDC) in June 2016 on VA Form 21-526EZ.  The FDC process is voluntary, and under this framework a claim is submitted in a fully developed status, limiting the need for further development of the claim by the VA.  When filing an FDC, a veteran submits all evidence relevant and pertinent to the claim, other than service treatment records and treatment records from VA medical centers, which will be obtained by the VA.  Under certain circumstances, additional development may still be required prior to the adjudication of the claim, such as obtaining additional records.  See VA Form 21-526EZ.  

The notice that accompanies the FDC form informs the veteran what evidence is required to substantiate a claim for service connection, the evidence required to reopen previously denied claims,  the veteran's and VA's respective duties for obtaining evidence, and information on how VA assigns disability ratings in the event that service connection is established.  See VA Form 21-526EZ.  The Veteran's signature on the VA Form 21-526EZ indicates that he has received all essential notice required by the Veterans Claims Assistance Act of 2000 (VCAA).

VA's duty to assist includes assisting the Veteran in the procurement of service and other relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The service treatment and personnel records were destroyed in the 1973 fire at the National Personnel Records Center.  The Board is cognizant that under such circumstances it has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Nevertheless, the evidence includes a copy of his DD Forms 62 and 214, which provide valuable information regarding Army service.  The RO has also associated with the electronic claims file the VA treatment records.  He has not identified any relevant records aside from those that are already in evidence.

All relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  


ORDER

The request to reopen the previously denied claim of entitlement to service connection for hypertension is denied. 

The request to reopen the previously denied claim of entitlement to service connection for hemorrhoids is denied.

The request to reopen the previously denied claim of entitlement to service connection for gout is denied.

The request to reopen the previously denied claim of entitlement to service connection for coronary artery disease with aortic valve stenosis is denied.

The request to reopen the previously denied claim of entitlement to service connection for hypertrophy of prostate is denied. 

The request to reopen the previously denied claim of entitlement to service connection for eye condition is denied.

The request to reopen the previously denied claim of entitlement to service connection for right elbow edema is denied. 

The request to reopen the previously denied claim of entitlement to service connection for right knee edema is denied.

The request to reopen the previously denied claim of entitlement to service connection for left elbow edema is denied. 

The request to reopen the previously denied claim of entitlement to service connection for left knee edema is denied. 

The request to reopen the previously denied claim of entitlement to service connection for left knee arthritis is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


